DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 01/22/2021 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. within a predetermined distance in an opposite direction from a center of the processing-target object”. ¶0132 of the application, as filed, “For example, the outer region 940 may be… a region including pixels located at a predetermined distance in the opposite direction from the center of the processing-target object on the basis of the outer line thereof”. There is no support “pixels located within a predetermined distance”; therefore claim 22 along with its dependent claims 23-24 are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 12-14 and 16 and 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Simek Kyle et al. [US 20180139431 A1: already of record] in view of Seo Ju-hee et al. [US 20160050368 A1].
Regarding claim 12, Kyle teaches:
12. (New) A method of removing a processing-target object from an image (i.e. This application generally relates to capturing and aligning panoramic image and depth data- Abstract), the method comprising: 
determining, by an image processing device, the processing-target object in the image (i.e. In some embodiments, the object removal component 514 can facilitate ensuring the 2D/3D panoramic capture device captured sufficient image data to enable removing unwanted objects (e.g., human figures or parts of human figures) from a 2D panorama generated based on the image data. For example, in connection with the capture process, the object removal component 514 can identify image data that comprises human figures, human parts or other predefined unwanted objects- ¶0109); and 
performing, by the image processing device, image post-processing with respect to the processing-target object (i.e. The object removal component 514 can be configured to remove unwanted objects appearing in captured 2D image data and/or 3D depth data so that a final 2D and/or 3D panoramic image generated by the 2D/3D panoramic image generation component 502 based on the 2D image data and/or 3D depth data does not include the unwanted object- ¶0106), wherein the processing-target object is an object which has been unintentionally imaged (i.e. moving unwanted objects included in the captured 2D and/or 3D image- ¶0055).
wherein the processing-target object is determined based on at least one condition that the object is imaged when the object is located at a predetermined threshold distance (i.e. the location of the operator may be estimated using a depth map wherein object removal component 514 determines that the closest object to the camera is likely the operator- ¶0108) or less from the image processing device. 
However, Kyle does not teach explicitly:
wherein the processing-target object is determined further based on the at least one condition that the object is in the image for a predetermined time during the image processing device is moved, or the object appears repeatedly in the image during the image processing device is moved.
In the same field of endeavor, Seo teaches:
	wherein the processing-target object is determined further based on the at least one condition that the object is in the image for a predetermined time during the image processing device is moved, or the object appears repeatedly in the image (i.e. the target object is removed using a hole filling scheme- ¶0111, fig. 11) during the image processing device is moved (i.e. When the images received from the broadcaster are images captured by the camera 100 (FIG. 5), a region shown in the images may change since these images are obtained by panning the camera 200- ¶0076).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Kyle with the teachings of Seo to fill in waste space in the screen by an additional region acquired by panning the video processing apparatus (Seo-¶0111).

Regarding claim 13, Kyle and Seo teach all the limitations of claim 12 and Kyle further teaches:
wherein it is determined whether the processing-target object is present in a determination-target region, and the determination-target region is decided by learning imaging locations of objects which are included in a plurality of images and identical to the processing-target object (i.e. In another example, the operator may appear at the beginning of capture (e.g. in an initial 2D capture image), or in one of the 2D capture images and the object removal component 514 can employ machine learning to identify the appearance of the operator in the other images- ¶0108… In another embodiment in which the object removal component 514 is configured to identify human figures and/or human parts (e.g., using existing object recognition techniques, using a trained machine learning system, etc.)- ¶0109).

Regarding claim 14, Kyle and Seo teach all the limitations of claim 12 and Kyle further teaches:
wherein the image is an omnidirectional image generated by an omnidirectional image processing device including a plurality of image capturing units (i.e. These features and functionalities can include capture of 2D imagery and/or video by the one or more cameras of the 2D/3D panoramic capture device 102 as well as capture of 3D depth data by the one or more depth sensor devices of the 2D/3D panoramic capture device 102- ¶0052), and the omnidirectional image processing device is a wearable device (i.e. In some embodiments, the user device 106 can be physically coupled to the 2D/3D panoramic capture device 102- ¶0053… user device 106 can include a desktop computer, a laptop computer, a mobile phone, a smartphone, a tablet personal computer (PC), a personal digital assistant PDA, a heads-up display (HUD), virtual reality (VR) headset, augmented reality (AR) headset, or another type of wearable computing device- ¶0063).

Regarding claim 16, Kyle and Seo teach all the limitations of claim 12 and Kyle further teaches:
wherein the processing-target object is removed from the image, and an interpolation-target region (i.e. masked out region- ¶0110) including the processing-target object is interpolated (i.e. can determine image and depth- ¶0110) on the basis of a frame including the processing-target object and/or a frame adjacent to the frame (i.e. the 2D/3D panoramic image generation component 502 can determine image and depth for the masked out regions based on other 2D and 3D image data captured at nearby locations and re-projected (e.g. by projection component 506) onto the location of the masked out region on a sinusoidal map generated for the collective 2D/3D data by the projection component 506- ¶0110).

Regarding claim 17, apparatus claim 17 is drawn to the apparatus using/performing the same method as claimed in claim 12. Therefore apparatus claim 17 corresponds to method claim 12, and is rejected for the same rationale as used above.  

Regarding claim 18, apparatus claim 18 is drawn to the apparatus using/performing the same method as claimed in claim 13. Therefore apparatus claim 18 corresponds to method claim 13, and is rejected for the same rationale as used above.  

Regarding claim 19, apparatus claim 19 is drawn to the apparatus using/performing the same method as claimed in claim 14. Therefore apparatus claim 19 corresponds to method claim 14, and is rejected for the same rationale as used above.  



Claims 22 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Simek Kyle et al. [US 20180139431 A1: already of record] in view of Seo Ju-hee et al. [US 20160050368 A1] and further in view of Seung-Woo Nam et al. [Hole‐Filling Methods Using Depth and Color Information for Generating Multiview Images].
Regarding claim 22, Kyle and Seo teach all the limitations of claim 16.
However, Kyle and Seo does not teach explicitly:	
wherein the interpolation-target region is interpolated based on information on pixels located in an outer region of the interpolation-target region, the outer region includes pixels located within a predetermined distance in an opposite direction from a center of the processing-target object, and the information on the pixels of the outer region includes luminance information and chrominance information.
In the same field of endeavor, Seung-Woo teaches:
	wherein the interpolation-target region is interpolated based on information on pixels located in an outer region of the interpolation-target region (i.e. An adaptive outer-band in the fusion procedure- page 997, ¶5), the outer region includes pixels located within a predetermined distance in an opposite direction from a center of the processing-target object (i.e. fig. 7), and the information on the pixels of the outer region includes luminance information (i.e. The average pixel intensity around hole point p by giving up the patch unit. page 1002, ¶3) and chrominance information (i.e. RGB values- page 1002, ¶3).


Claims 15 and 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Simek Kyle et al. [US 20180139431 A1: already of record] in view of Seo Ju-hee et al. [US 20160050368 A1] and further in view of Reinisch Georg et al. [US 20140321771 A1: already of record].
Regarding claim 15, Kyle and Seo teach all the limitations of claim 14 and Kyle further teaches:
a user wearing the omnidirectional image processing device (i.e. In some embodiments, the user device 106 can be physically coupled to the 2D/3D panoramic capture device 102- ¶0053… user device 106 can include a desktop computer, a laptop computer, a mobile phone, a smartphone, a tablet personal computer (PC), a personal digital assistant PDA, a heads-up display (HUD), virtual reality (VR) headset, augmented reality (AR) headset, or another type of wearable computing device- ¶0063).
However, Kyle does not teach explicitly:
wherein the processing-target object is a body part of a user.
In the same field of endeavor, Georg teaches:
wherein the processing-target object is a body part of a user (i.e. In one embodiment, the panoramic image may be analyzed to identify unwanted objects within the panoramic image. In some embodiments, the analyzing includes executing a face detection algorithm on the device- ¶0031).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Kyle and Seo with the teachings of Georg to take a panoramic image of a scene and not a person or a group of people that may block part of the scene (Georg- ¶0031).

.  
Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488